RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–9, 12, 15, 17 and 18 are pending.
Claims 10, 11, 13, 14 and 16 are canceled.
Claims 1–9, 12, 15, 17 and 18 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  “pre-defined time interval that is defined relative the current time” should probably read “pre-defined time interval that is defined relative to the current time”.  Appropriate correction is required.
 Response to Arguments
Applicant’s arguments, see pages 5–7, filed 6/18/2021, with respect to the rejection(s) of claim(s) 1–9, 12 and 15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Berman (2007/0088789), Bocharov et al. (2008/0140781), Gruper et al. (2006/0075048)*, Lu et al. (2016/0072749), and Cai et al. (2006/0168033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 9–12, 15, 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), and further in view of Gruper et al. (2006/0075048).
Regarding claims 1 and 15, Berman teaches method/machine readable storage medium for processing a plurality of electronic messages, the method comprising:
Obtaining the plurality of electronic messages (Fig. 1, E-mail Server gets e-mails);
Selecting at least a subset of electronic messages of the plurality of electronic messages directed to a single recipient based on information related to a plurality of suspicious electronic message sender identifiers (Fig. 2, ¶¶31-39, sender of email message is identified for purposes of detecting SPAM; however, Berman does not explicitly teach "directed to a single recipient");

Discarding the electronic messages of the subset of electronic messages if the number of electronic messages of the subset of electronic messages directed to the single recipient and obtained within the pre-defined time interval exceeds the threshold (Fig. 2, ¶35, SPAM suspicion is raised; ¶¶3 and 5, SPAM messages can be blocked; however, Berman does not explicitly teach "directed to the single recipient"),
However, Berman does not explicitly teach directed to a single recipient; directed to the single recipient and wherein an electronic message is selected if a sender identifier of the electronic message is same as one of the plurality of suspicious electronic message sender identifiers;
Bocharov from the same field of endeavor teaches directed to a single recipient; directed to the single recipient and (Figs. 7 and 8; ¶¶26; ¶55, ability to filter messages with respect to sender and variety of secondary information associated therewith is disclosed; the secondary filter can include information such as sender activity data as volume of the sender as measured per recipient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Berman using Bocharov to more effectively train spam filtering using machine learning system utilizing categorized data so that more effective filtering of emails can be employed (Bocharov at Abstract and ¶1). Advantages of such improvements would include less time wasted by the end-recipients of e-mails which can increase overall productivity of such recipients.

Gruper from the same field of endeavor teaches wherein an electronic message is selected if a sender identifier of the electronic message is same as one of the plurality of suspicious electronic message sender identifiers (Fig. 1; Abstract, method of identifying and blocking spam email messages at an inspecting point based on flow rate of email messages sent from an originator is disclosed; Fig. 7, ¶¶58-59, email that can be directed to a single e-mail recipient [¶¶28-32, flow rate can be determined based on two or more orignators having a common denominator at a gateway, including a email address of the recipient] can be determined as originating from a suspected "ORIGINATOR 111" as shown in Fig. 7, which includes a list of suspected e-mail addresses that are suspected as the same originator);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Berman using Gruper to also identify SPAM e-mail messages that may "attempt to cover valid email addresses within the organization" by using a list of alphabetically ordered e-mail addresses. By detecting and filtering these specific type of SPAM e-mail, the end-recipients would reduce time wasted thereby increasing overall productivity.

Regarding claim 2, Berman, Bocharov and Gruper teach the limitations of claim 1. Berman further teaches wherein the plurality of electronic messages are a plurality of e-mail messages (Fig. 1).

Regarding claim 3, Berman, Bocharov and Gruper teach the limitations of claim 1. Berman further teaches wherein the method comprises delivering the electronic messages of the subset of electronic messages if the number of electronic messages of the subset of electronic 

Regarding claim 9, Berman, Bocharov and Gruper teach the limitations of claim 1. Berman further teaches wherein the method comprises delivering the electronic messages of the plurality of electronic messages that are omitted from the subset of electronic messages (Fig. 1; ¶¶26-27, email can be delivered as normal if it is not detected as SPAM).

Regarding claim 12, Berman, Bocharov and Gruper teach the limitations of claim 1. Berman further teaches wherein the method is executed by an apparatus of an e-mail server, and/or wherein the subset of electronic messages are electronic messages of e-mail notification services, such as e-mail newsletter messages (¶39, "user sends each month a digital magazine to its subscribers").

Regarding claim 17, Berman, Bocharov and Gruper teach the limitations of claim 1. Gruper further teaches wherein the pre-defined time interval is defined relative to a current time or relative to a time of an event (Fig. 5; ¶56, fl0w-rate calculator counts suspected email messages in a counter with respect to the elapsed time period to determine the flow rate during the time period and upto the end of said time period; formula to determine the flow rate is shown in ¶51, which can be thresholded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Gruper to constantly determine whether flow rate has been exceeded so that spam mail determination can be made as quickly as possible. By identifying spam originator earlier, the recipient would have benefited by receiving less inbox notifications which would siphon less time away thereby increasing overall productivity of the recipient.

Regarding claim 18, Berman, Bocharov and Gruper teach the limitations of claim 17. Gruper further teaches wherein the subset of electronic messages is continually updated based on the pre-defined time interval that is defined relative the current time or relative to the time of the event (Fig. 5; ¶56, fl0w-rate calculator counts suspected email messages in a counter with respect to the elapsed time period to determine the flow rate during the time period and upto the end of said time period; formula to determine the flow rate is shown in ¶51, which can be thresholded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Gruper to constantly determine whether flow rate has been exceeded so that spam mail determination can be made as quickly as possible. By identifying spam originator earlier, the recipient would have benefited by receiving less inbox notifications which would siphon less time away thereby increasing overall productivity of the recipient.

Claims 4, 6, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), further in view of Gruper et al. (2006/0075048), and further in view of Lu et al. (2016/0072749).
Regarding claim 4, Berman, Bocharov and Gruper teach the limitations of claim 1. However, the teachings do not explicitly teach wherein an electronic message of the plurality of electronic messages is omitted from the subset of electronic messages if a plurality of unsuspicious electronic message sender identifiers comprises a sender identifier of the electronic message.
Lu from the same field of endeavor teaches wherein an electronic message of the plurality of electronic messages is omitted from the subset of electronic messages if a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 6, Berman, Bocharov, Gruper and Lu teach the limitations of claim 4.
Lu further teaches wherein the plurality of unsuspicious electronic message sender identifiers comprises a first subset of unsuspicious electronic message sender identifiers that is based on previously obtained electronic messages (¶5; ¶42, usage of "whitelists" for controlling undesired SPAM is disclosed), and
a second subset of unsuspicious electronic message sender identifiers that is based on a web browsing history of a user associated with the electronic message recipient (Figs. 3-5; ¶46, a user's browsing history can be tracked; ¶48, a "rule-based criteria" during such tracked browsing history can enable features such as whitelisting a matched incoming email that has a particular domain, or sub-domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 7, Berman, Bocharov, Gruper and Lu teach the limitations of claim 6. Lu further teaches wherein the method further comprises obtaining information related to the web browsing history of the user associated with the electronic message recipient (Figs. 4 and 5; ¶¶48-50, user browsing history can be tracked for a particular client inbox), and

wherein the information related to the web browsing history are obtained from a web proxy server or from a web browser extension (¶46, browser plug-in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 8, Berman, Bocharov, Gruper and Lu teach the limitations of claim 4. Lu further teaches wherein the plurality of unsuspicious electronic message sender identifiers constitutes a whitelist of unsuspicious electronic message sender identifiers (¶¶5-6),
wherein the whitelist is specific to said electronic message recipient (¶51, implementation of the whitelisting system based on user tracked activities can be limited in a "local (client-side)" implementation where a user's machine determines if email is SPAM based on its own full set of tracked websites for matching against detected emails).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), further in view of Gruper et al. .
Regarding claim 5, Berman, Bocharov, Gruper and Lu teach the limitations of claim 4. However, the combined teachings do not explicitly teach wherein the method comprises adding one of more electronic message sender identifiers of the subset of electronic messages to a plurality of unsuspicious electronic message sender identifiers if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold.
Cai from the same field of endeavor teaches wherein the method comprises adding one of more electronic message sender identifiers of the subset of electronic messages to a plurality of unsuspicious electronic message sender identifiers if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold (Figs. 2 and 3; Abstract, white list for purposes of SPAM message filtering is disclosed; ¶10, SPAM disclosure with respect to e-mail messages is disclosed; ¶29, traffic ability to determine "frequency of messages sent from a particular source" during a specific time interval regarding traffic data block is disclosed; ¶¶32-34, trustworthiness level of a source can be determined based on, for example, total number of message from one source given a particular time period, where decrease of such trustworthiness would determine its inclusion or exclusion from a white list, see also ¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Cai to more effectively reduce SPAM messages so that people are not inundated by message that are of no value, which can be up to 90% of all e-mail messages (¶11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                             
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458